36 So.3d 834 (2010)
Wesley ASHCRAFT, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-1667.
District Court of Appeal of Florida, First District.
May 28, 2010.
Bjorn E. Brunvand of Bjorn E. Brunvand, P.A., Clearwater, for Petitioner.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking belated appeal of the judgment and sentence rendered January 22, 2003, in Duval County Circuit Court case number 16-2002-CF-009436, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him on appeal.
DAVIS, CLARK, and WETHERELL, JJ., concur.